Citation Nr: 0303800	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for anemia, claimed as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran retired in September 1969 after more than 22 
years of active service.    This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  This 
matter was previously remanded by the Board for additional 
development of the record in March 1998 and November 2000.


REMAND

In its November 2000 remand, the Board directed the RO to 
gather information concerning the veteran's ionizing 
radiation exposure during active service, and to review the 
claims folder and its development of the case for compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000.  In the November 2000 remand, the Board also directed 
the RO to readjudicate the claim after the completion of the 
aforementioned development, and to then issue a supplemental 
statement of the case (SSOC) if it continued its denial of 
the veteran's claim.  

The Board observes that the requested development was 
appropriately completed by the RO, but that it failed to 
issue a SSOC to the veteran and his representative prior to 
returning the claims file to the Board for appellate review.  
This situation therefore requires a new remand of the claim, 
as under the revised section 19.31 of VA's regulations, the 
agency of original jurisdiction will furnish a SSOC if, 
pursuant to a remand by the Board, it develops the evidence.  
38 C.F.R. §§19.31(c), 19.38.  See also Stegall v. West, 11 
Vet. App. 268 (1998).

Furthermore, the Board finds that the development of the 
veteran's claim pertaining to his level of ionizing radiation 
exposure has given rise to the need for additional 
development of the veteran's case.  As noted below, the Board 
finds that the veteran should be afforded another VA 
examination in light of all of the current medical evidence 
of record.
Accordingly, to ensure full compliance with all due process 
requirements, the case is REMANDED to the RO for the 
following:

1.	The veteran should be afforded a VA 
examination by a qualified specialist 
to determine the nature and etiology 
of any currently diagnosed hemic 
disorder, to include anemia.  In the 
written report, the examiner should 
specifically opine as to whether it is 
as least as likely as not that any 
currently diagnosed hemic disorder, to 
include anemia, is the result of the 
veteran's documented exposure to 
ionizing radiation during active 
service.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.  

2.	After the VA examiner's report has 
been associated with the claims file, 
the RO should provide the veteran and 
his representative with a SSOC 
regarding the issue of entitlement to 
service connection for anemia, claimed 
as secondary to exposure to ionizing 
radiation.  The SSOC should contain a 
summary of all evidence obtained since 
the issuance of the last SSOC in May 
1999, including the evidence obtained 
through development pursuant to the 
Board's remand in November 2000.  See 
67 Fed. Reg. 3,099, 3,104 (January 23, 
2002) (to be codified at 38 C.F.R. 
§19.31(c).  If any benefit sought is 
not granted, the veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC 
before the case is returned to the 
Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




